Citation Nr: 0300563	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a condition of 
the right toes.

2.  Entitlement to an increased evaluation for ankylosis 
of the right fifth finger, currently rated 10 percent 
disabling. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 
1945 to July 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In an April 2002 decision 
review officer decision a 10 percent evaluation was 
granted for right fifth finger ankylosis.  


FINDING OF FACT

The veteran's right (major) fifth finger ankylosis is not 
more nearly equivalent to amputation of the right fifth 
finger with metacarpal resection.


CONCLUSION OF LAW

The criteria for a rating in excess if 10 percent for 
right fifth finger ankylosis are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 
4.71a, Diagnostic Codes 5156, 5257 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law prior to the filing of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), significantly added to 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, 
VA promulgated regulations which are codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  
The new law and regulations apply to this claim.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran was afforded notice of the VCAA and of the 
VA's assistance in developing his claim, in a VCAA letter 
sent to him in August 2001, as well as in an April 2002 
statement of the case.  The veteran was requested to 
report of any additional records that may assist him in 
furtherance of his claims.  However, neither in submitted 
statements nor in statements made at a February 2002 VA 
examination did he identify any additional records to be 
secured.  Hence there were no records of treatment to be 
obtained.  The veteran was afforded the February 2002 VA 
examination to ascertain the current nature and severity 
of his service-connected right fifth finger ankylosis, and 
X-rays of the affected part were taken and reviewed.  The 
VA examiner reviewed the veteran's history.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, 
the Board finds that any failure on the part of VA to 
further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
specifically notified in the August 2001 VCAA letter that 
ultimately it was his responsibility to support his claim 
with appropriate evidence.  He has not identified any 
other evidence that is not now of record.  Thus, in the 
absence of the veteran identifying additional evidence 
that is not currently of record, the Board finds that 
providing further notice of what the veteran has already 
been informed of would be an inappropriate expenditure of 
already scarce resources.  The Board finds that the duty 
to assist and notify the veteran has been satisfied.  See 
generally, 38 U.S.C.A. § 5103A.

The veteran was service connected for ankylosis of the 
right fifth finger in a June 1947 RO decision, and a 
noncompensable evaluation was assigned.

At a February 2002 VA examination the veteran reported 
that he could not use the right fifth finger properly due 
to deformity.  He also complained of a lot of discomfort 
in cold weather, for which he took aspirin when the pain 
became severe.  He also reported having difficulty at 
times gasping heavy tools such as a sledge hammer.  The 
veteran reported being right handed, and reported current 
work as a carpenter.  On examination, the finger exhibited 
permanent flexion contracture at the proximal 
interphalangeal joint, and heterotrophic joint enlargement 
with some hyperextension of the distal phalanx.  The 
examiner noted that this was an obvious deformity akin to 
a trigger finger.  The veteran was unable to touch his 
palm with the right fifth finger.  While the deformity 
resulted in some loss of hand dexterity, good grip 
strength was preserved.  X-rays of the right hand 
confirmed a right fifth finger proximal interphalangeal 
joint flexion deformity.  X-rays also showed degenerative 
changes with narrowing of most of the interphalangeal 
joints of the hand. 

The veteran's right fifth finger ankylosis is ratable 
under Diagnostic Code 5227 for ankylosis of any of the 
fingers other than the thumb, index, or middle fingers.  
Under that code a noncompensable rating is assignable for 
ankylosis of the fifth finger of either the major or minor 
hand.  38 C.F.R. §  4.71a, Diagnostic Code 5227 (2002).  
Hence a higher disability rating is not assignable for the 
veteran's right fifth finger ankylosis under Diagnostic 
Code 5227.  However, Diagnostic Code 5227 is applicable 
for favorable or unfavorable ankylosis.  While the VA 
examiner identified the veteran's right fifth finger 
ankylosis as unfavorable, by affording the benefit of the 
doubt to the veteran, the right fifth finger ankylosis may 
be regarded as extremely unfavorable.

Extremely unfavorable ankylosis is ratable as amputation 
under Diagnostic Code 5156.  The RO has assigned a 10 
percent disability rating based on extremely unfavorable 
ankylosis of the fifth finger.  A 20 percent evaluation is 
assigned when the fifth finger is amputated with 
metacarpal resection and more than half the bone is lost.  

In this case, even affording the veteran the benefit of 
the doubt and considering the veteran's right fifth finger 
ankylosis to be extremely unfavorable, objective 
examination and X-ray study in February 2002 clearly show 
that the ankylosis affects the proximal interphalangeal 
joint.  That joint is distal to the metacarpal bone and 
hence, does not affect hand function comparably to fifth 
metacarpal resection.  Therefore, the veteran's condition 
more closely approximates amputation at the proximal 
interphalangeal joint, with no resection of the fifth 
metacarpal.  38 C.F.R. §  4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of a 20 percent rating for the veteran's right 
fifth finger ankylosis.  

In making this determination, the Board considered the 
veteran's claim of joint pain in cold weather, as well as 
the loss of some hand dexterity attributed by the February 
2002 VA examiner to the right fifth finger ankylosis.  
There is no evidence, however, that the pain causes disuse 
atrophy or additional incoordination on use not 
contemplated by the currently assigned rating.  Hence, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) do not 
provide a basis for an increased evaluation. 


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for right fifth finger ankylosis is 
denied.  


REMAND

In March 2002, the veteran requested that both his claim 
for service connection for a condition of the right toes 
and his claim for an increased evaluation for right fifth 
finger ankylosis be review by a decision review officer 
(DRO).  However, the DRO, by an April 2002 decision, notes 
that he only reviewed the claim for an increased 
evaluation for right fifth finger ankylosis.  The veteran 
is entitled to a DRO decision regarding his claim for 
service connection for a condition of the right toes, 
prior to Board review.  38 CFR § 3.2600 (2002).  In order 
to ensure the veteran due process of law, the Board will 
remand the claim to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), applies to all claims 
filed on or after the date of the law's enactment.  38 
U.S.C.A. § 5100 et. seq. (West Supp 2002).  This law 
contains additional requirements pertaining to VA's duty 
to assist.  38 U.S.C.A. § 5103A (West Supp. 2002).  As 
noted above, the veteran was specifically informed of the 
notice and duty to assist provisions of the VCAA in 
correspondence dated in August 2001, however, the veteran 
has not been afforded a VA examination addressing the 
etiology of his right toe disorder.  

Accordingly, the issue of entitlement to service 
connection for a condition of the right toes is REMANDED 
for the following:

1.  The RO must schedule the veteran 
for a podiatric examination to 
determine the etiology of any right 
toe disorder.  The claims folder must 
be made available to the examiner for 
review.  Any necessary tests and 
examinations should be conducted.  
Following examination the podiatrist 
must opine whether it is at least as 
likely as not that the claimed 
condition developed in service, or is 
otherwise related to service. If 
arthritis is diagnosed the podiatrist 
must opine whether it is at least as 
likely as not that arthritis of the 
right foot toes was present to a 
compensable degree within one year of 
separation from service.  

2.  Thereafter, the RO should 
readjudicate the appealed claim of 
entitlement to service connection for 
a condition of the right toes.  In 
readjudicating the claim, the RO must 
further review all of the evidence of 
record to determine whether the duties 
to assist and notify the veteran under 
the VCAA, have been fulfilled.  
Particular care and attention must be 
afforded to ensuring that the veteran 
has been provided complete notice of 
what VA will do and what the claimant 
must do.  Quartuccio.

3.  Thereafter, if the claim has not 
been granted, after completion of any 
additional appropriate development, 
the veteran should be afforded DRO 
review.  If the appealed claim remains 
denied the case must be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



